Petition for Writ of Mandamus Denied and Opinion filed November 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00928-CR



                    IN RE LESLIE RAY FOSTER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CR-1600

                        MEMORANDUM OPINION

      On November 15, 2016, relator Leslie Ray Foster filed a pro se petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Kerry Neves, presiding judge of the 10th District Court of Galveston
County to: (1) rule on his pro se “Application for Writ Of Habeas Corpus Seeking
Personal Bond Under Article 17.151 of the Texas Code of Criminal Procedure or a
Bond Reduction”, dated September 11, 2016 (the Habeas Application), and (2)
grant any other relief deemed just.

       Relator indicates in his petition that he was arrested for the offense of
organized criminal activity and that an attorney has been appointed to represent
him. A criminal defendant is not entitled to hybrid representation. Robinson v.
State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation
means that a relator’s pro se mandamus petition should be treated as presenting
nothing for this court’s review. See Gray v. Shipley, 877 S.W.2d 806 (Tex. App.–
Houston [1st Dist.] 1994, orig. proceeding); In re Bogus, 14-16-00129-CR, 2016
WL 1165807, at *1 (Tex. App.—Houston [14th Dist.] Mar. 24, 2016, orig.
proceeding) (per curiam) (mem. op.) (denying pro se petition for writ of mandamus
because relator is represented by counsel). Because relator is represented by
counsel, his pro se petition presents nothing for review.

      We therefore deny relator’s petition for writ of mandamus.



                                                    PER CURIAM


Panel consists of Justices Christopher, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2